    Case 2:20-cv-08598-GW-KES Document 6 Filed 10/15/20 Page 1 of 1 Page ID #:95

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:20-cv-08598-GW-KES                                     Date 10/15/2020

Title: Calvin Sharp Jr. v. Warden

Present: The Honorable Karen E. Scott




                 Jazmin Dorado                                            n/a
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
None present                                       None present




Proceedings:    G In Court          G
                                    ✘ In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated 09/29/2020 (Dkt. 3)
G                                                                        .

G Case settled but may be reopened if settlement is not consummated within                       days.
  Make JS-6.

G Other

G Entered                                  .




                                                                  Initials of Preparer      JD




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
